Marbury, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from an order of Judge Warnken in the Baltimore City Court denying the writ of habeas corpus.
The applicant plead guilty to larceny before Chief Judge Smith in the Criminal Court of Baltimore and was sentenced to eighteen months in the Maryland House of Correction. The amount of money that he plead guilty to taking was $21 and he contends that larceny of amounts under $25 must be prosecuted before a magistrate and that the sentence was excessive.
*669By Code Article 27, Section 388, larceny of property under the value of $25 may be prosecuted by presentment and indictment in any court having criminal jurisdiction, and the person found guilty may be imprisoned for not more than eighteen months in the House of Correction. The applicant is therefore mistaken in both of his contentions.

Application denied without costs.